Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/25/21 has been entered.
The elected invention is the sub-combination of the apparatus only (the apparatus without the cassette). The elected species is the species of apparatus of Group 3 (the apparatus of Fig 6). The elections were made by applicant without traverse on 3/26/19 and on 8/8/19 respectively.
Per the Amendment filed on 2/24/20 the subject application specification has been changed by applicant into its original form (the 
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 29-32 and 35 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to 
the receptacle includes a clearance defined by the annular wall extending obliquely upward from a bottom of the central opening, the wall extending toward an upper end of the receptacle (no such features appear to be mentioned in the specification description of the receptacle. For example only, specification [0037] merely teaches that “The receptacle 38 of the cassette 30 defines a chamfer clearance 41 at a bottom of the central opening 34”);
a movable portion configured for moving in the clearance (recall that the elected embodiment is the apparatus of Fig 6. The Detailed Description of Fig 6 is at specification [0057] that describes an embodiment having a fixed portion 52’ of the closing mechanism 50. 
This is different from the mechanism of the embodiment described in specification [0044] and [0045] to ensure installation of the cassette in the appropriate orientation. In this species, the chamfer clearance allows the movable portion 58 of the closing mechanism 50 to move in its intended path. As [0045] explains, if the cassette were positioned upside down the movable portion would be blocked from moving along its path. Therefore, the cassette must be oriented properly. There is no description in the specification that the Fig 6 species incorporates therein the mechanism for orienting the cassette 
a closing mechanism connected to the holder (See specification [0057] and note the comments immediately above);
 the holder comprises…an annular wall extending inwardly…(no annular wall appears to be described in the specification for the holder of Fig 6 or for any other species for that matter. For example, the closest structure the specification describes for the species of Fig 1 is a horizontal flange 45).
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 29-32 and 35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which 
The claims are indefinite because the parts thereof discussed above cannot be adequately interpreted (because they were not properly described in the specification).
The claims are also indefinite because they are drafted in such a way that it is not clear whether they are drawn to the sub-combination of the apparatus only (no cassette per applicant’s original election) or whether they are drawn to the combination of the apparatus and the cassette. For example, claim 1 line 1 suggests that what is claimed is the sub-combination of the apparatus. However, the detailed structure recited for the cassette in lines 2-9 of the claim suggests that the applicant may in fact be attempting to claim the cassette. In another example of this, the further limitation on the cassette in claim 45 (the clearance of the cassette includes a chamfer) suggests that the cassette is claimed even though claim 45 recites on line 1 thereof that what is claimed is the apparatus.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 29-32 and 35 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by or, in the alternative, under pre-AIA  35 U.S.C. 103(a) as obvious over Stravitz (2002/0162304). The reference is applied as in the last office action and once more only to the extent the claim terms can be properly interpreted. In view of the second ground of the indefiniteness rejection, the claims are interpreted as if the cassette is not positively claimed. Therefore, all references in the claims to a cassette are interpreted as reciting intended uses of the sub-combination of the apparatus (comprising a bin and a holder but no cassette). The detailed rejection is set out in the last office action, and it is incorporated herein in its entirety by reference.
Applicant's arguments filed 3/25/21 have been fully considered but they are not persuasive. Applicant traverses the prior art rejection on the grounds that the Office has failed to provide an adequate factual basis to reject the claims. However, this assertion is further explained . 
In response, the examiner reiterates that the prior art is only applied to the extent the claims can be interpreted (because even though the claims are indefinite, the examiner is required by the PTO to make a comparison of the indefinite claims with the prior art as best the claims can be understood). Furthermore, the examiner reiterates that contrary to the applicant’s argument, the clearance is in fact not claimed. This follows from the fact that the clearance is a feature of the cassette and the cassette is not claimed (not positively recited in the claims). That is to say although the claims are indefinite regarding whether the cassette is or is not claimed based on the way the claims are drafted, the claims are interpreted for the purposes of the prior art rejection as not positively reciting any cassette, in order to give the claims their broadest reasonable interpretation. The claims are also interpreted this way per applicant’s explicit election of the invention of Group II (the apparatus not including the cassette) without traverse. It 
On the other hand, what applicant is claiming (what the claims are interpreted as encompassing) is an apparatus that can hold some cassette having a chamfer, the apparatus comprising a bin, a holder and a movable portion. The rejection explains how the prior art shows the bin, holder and movable portion and how these elements can hold some cassette having a chamfer. Therefore, the applicant’s argument is unconvincing.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB K ACKUN whose telephone number is (571)272-4418.  The examiner can normally be reached on Monday-Thursday 11am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory J. Pickett can be reached on (571) 272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated 






/JACOB K ACKUN/Primary Examiner, Art Unit 3736